DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,033,824. Although the claims at issue are not identical, they are not patentably distinct from each other because they substantially overlap in scope such that the inventions are deemed substantially equivalent. Mores specifically, 1-10 & 16-20 of the instant application overlap substantially in scope with claims 12-20 of said patent. For instance, a person of ordinary skill in the art comparing independent claims 1 & 16 of the instant application with independent claim 12 of said patent would readily ascertain the inventions to be substantially the same including steps involving providing of player data from a gaming platform and one or more games to a trained machine learning model or neural network, obtaining output of the trained machine learning model as one or more game options to preload by the gaming platform, those options being one or more games, and causing a player device to preload at least a portion of at least one of the one or more game options prior to receiving user selection input of a particular game of the one or more games, the preloading being performed based upon one or more usage of resources (e.g. processor utilization, memory utilization, communication utilization and the like). And, regarding claims 11-15 of the instant application, at least independent claim 11 of the instant application is substantially overlapping in subject matter with claims 1 & 7 of said patent, being directed to the training a machine learning model or neural network to predict game options to preload by a gaming platform including the receiving/providing of training data, and training the machine learning model or neural network to predict game options to preload by providing player data and available game options as input to the machine learning model or neural network, obtaining, as output, one or more prediction game options, comparing the one or more predicted game options with one or more previously selected game options, and adjusting parameters of the machine learning model or neural network based on the comparing. Accordingly, it appears straight forward, based on a reasonable interpretation of the claims of the instant application that non-statutory double patenting with respect to said patent exists and warrants a filing of a terminal disclaimer to obviate this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 12, 14, & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutnick et al. (U.S. Patent Application Publication No. 2009/0093290; hereinafter “Lutnick”).
Claim 11: Lutnick discloses a computer-implemented method to train a machine learning model to predict game options to preload by a gaming platform (paragraph 0103, wherein Lutnick discloses algorithms may be used to recommend games based on prior play patterns, such that a machine learning model or neural network may be trained to determine new games a player will like based on old games he has liked, the neural network may then be used to make recommendations), the method comprising: 
receiving training data that includes player data corresponding to a player and one or more game previously selected game options that were previously selected by the player in the gaming platform (paragraph 0103, wherein Lutnick discloses algorithms may be used to recommend games to a player based on prior play patterns or previously selected game options; and a neural network can be trained to determine (i.e. predict), new games that a player will like), wherein the one or more previously selected game options was selected from one or more available game options (paragraph 0103, wherein Lutnick discloses training to predict new games that a player will like based on old games he has liked); and 
training the machine learning model to predict game options to preload (paragraphs 0031, 0103, wherein Lutnick discloses a mobile gaming device given to the player may be loaded with similar games to those already played by the player: a neural network may be trained to determine those game options), wherein the training comprises: 
providing the player data and the one or more available game options as input to the machine learning model (paragraph 0103, wherein a neural network may be used to make recommendations to a new player based on the new player's play patterns; algorithms may be used to recommend games to a player based on  prior play patterns); 
obtaining, as output of the machine learning model, one or more predicted game options (paragraphs 0098, 0103, wherein Lutnick discloses recommending games that somehow relate to characteristics of a player; for example, if a player is a fisherman, the website may recommend a game that features fish as symbols; the neural network may then be used to make recommendations to a player based on the player's play patterns; and training a neural network to determine new games that a player will like based on old games he has liked); 
comparing the one or more predicted game options with the one or more previously selected game options (paragraph 0103, wherein Lutnick discloses algorithms may be used to recommend games to a player based on prior play patterns; a neural network may be trained to determine new games that a player will like based on old games he has liked, thus comparing predicted games correspond to available games); and 
adjusting one or more parameters of the machine learning model based on the comparing (paragraph 0197, wherein Lutnick discloses a gaming system having one or more server devices and one or more client devices (figure 1, such that at least one of these devices performs the method) may adjust profile information (e.g. graphics) displayed to the user; the gaming system may be configured to use the profile information to alter the presentation of gaming information to the user; the system may consult the profile for the user and determine that in the prior session of gaming the user lost money on craps but won money on blackjack (i.e. prior play parameters); based on this information, the system may adjust the default gaming screen and present a blackjack table for the user and make a further adjustments with respect to the neural network that is based on prior play patterns).
Claim 12: Lutnick discloses that the training comprises at least “supervised learning” (i.e. where no explicit definition is provided, a reasonable interpretation of supervised learning includes a set of rules or parameters utilized to train the machine learning model that the Lutnick invention facilitates).
Claim 14: Lutnick discloses wherein the training is performed until a loss function meets a predetermined criterion, wherein the loss function is a function of the predicted game options an the previously selected game options (paragraphs 0148, 0172, wherein Lutnick discloses the system has a location verification or determination feature, which is operable to permit or disallow gaming from the remote location depending upon whether or not the location meets one or more criteria; the criterion may be, for example, whether the location is within a pre-defined area in which gaming is permitted by law).
Claim 15: Lutnick discloses that the machine learning model is a neural network (as detailed above), the method further comprising: determining a cohort that the player is associated with (paragraph 0097, wherein if a player is a lawyer, the Website may recommend other games that have been popular with lawyers); and training the neural network with additional player data corresponding to additional players from the cohort to predict one or more game options to preload (e.g. if a player is a single male in this fifties, the Website may recommend games that have been popular with other single males in their fifties; if a player is a lawyer, the Website may recommend other games that have been popular with lawyers; see paragraph 0097).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723.  The examiner can normally be reached on Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715